                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                              COOKEVILLE DIVISION

LINDA CONASTER and DANNY                      )
CONASTER,                                     )
                                              )
       Plaintiffs,                            )
                                              )    NO. 2:17-cv-00023
v.                                            )    CHIEF JUDGE CRENSHAW
                                              )
FENTRESS COUNT, TENNESSEE, et                 )
al.,                                          )
                                              )
       Defendants.                            )

                                           ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc.

No. 78) recommending that the Defendants’ Motion for Attorney’s Fees (Doc. No. 69) be denied

and the Plaintiffs’ objection to the Defendants’ bill of costs be overruled. No objections have

been filed to the Report and Recommendation. Having undertaken a de novo review, the Court

agrees with the recommended disposition.

       Accordingly, the Report and Recommendation is APPROVED AND ADOPTED, the

Defendants’ Motion for Attorney’s Fees is DENIED, Plaintiffs’ objection to the Defendants’ bill

of costs is OVERRULED and costs in the amount of $3,008.85 are TAXED against Plaintiffs.

       IT IS SO ORDERED.



                                           ____________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              1
